Citation Nr: 1329676	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
(originally claimed as a nervous disorder). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2002. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  By that rating action, the RO, in 
part, denied service connection for an acquired psychiatric 
disorder (originally claimed as a nervous disorder).  The 
Veteran appealed this rating action to the Board. 

In June 2013, the Board remanded the issue on appeal to the 
RO for additional substantive development.  Specifically, to 
schedule the Veteran for a VA examination with an opinion 
that addressed the etiology of any currently diagnosed 
acquired psychiatric disorder.  VA examined the Veteran in 
July 2013.  A copy of the July 2013 VA examination report 
has been associated with the Veteran's physical claims 
files.  


FINDING OF FACT

A chronic psychiatric disorder was not shown in service, a 
psychosis has not been diagnosed, and the preponderance of 
the evidence fails to establish that Veteran's current 
psychiatric disorder (variously diagnosed as anxiety and 
depressive disorder) is etiologically related to his active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during active military service, nor may a 
psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
notice requirements apply to all five elements of a service-
connection claim (Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found 
by the Board.  Indeed, VA's duty to notify has been more 
than satisfied. 
VA provided the Veteran with notice on the Pelegrini II VCAA 
elements in a pre-adjudication letter issued in May 2006.  
This letter, in part, informed the Veteran of the criteria 
necessary to prevail on his claim for service connection for 
an acquired psychiatric disorder, the evidence required in 
this regard, and his and VA's respective duties for 
obtaining evidence.  These letter accordingly addressed all 
notice elements and predated the initial adjudication by the 
RO in September 2006.  This letter also notified the Veteran 
of the Dingess elements.  Nothing more is required in this 
case.

VA also has a duty to assist a Veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012). 

The RO associated the Veteran's service treatment records 
and identified VA treatment records with the claims files.  
The Veteran's statements, as well as those of family members 
and friends, have also been included.  Significantly, the 
Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.   

The Board notes that the Veteran provides a history of in-
service mental health treatment while he was stationed at 
Fort Drum.  He indicated that the treatment occurred between 
June and July 2000.  Searches for those records have been 
conducted.  However, both have determined that there are no 
treatment records pertaining to the Veteran at Fort Drum and 
Guthrie Ambulatory Health Care Clinic (GAHCC), dated from 
June 1, to July 31, 2000.  See September 2011 Memorandum of 
Formal Finding of Unavailability and NPRC's October 2011 
response to RO's request for records pertaining to the 
Veteran from June to July 2000 from GAHCC.

In addition, pursuant to the June 2013 Board Remand, the 
Veteran was afforded a VA examination to determine the 
nature and etiology of his acquired psychiatric disorder.  A 
copy of the July 2013 VA examination report has been 
associated with the Veteran's physical claims files.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims files.  It considers all of the pertinent 
evidence of record, to include the Veteran's history of 
treatment, his own stated medical history, and provides a 
sufficient rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue of 
entitlement to service connection for an acquired 
psychiatric disorder has been met.  38 C.F.R. § 3.159(c) 
(4). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Board 
finds that it may proceed with adjudication of the Veteran's 
claim based on the current evidence of record. 

II. Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, such as a psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 
3d 604 (Fed. Cir. 1996) (table).  The Court has held that 
the current disability requirement is satisfied when a 
claimant has a disability at the time of filing the claim or 
during the pendency of that claim, even if the disability 
has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 
(2007).

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Id.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Id.  For this purpose, a chronic disease is one 
listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 
F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that 
the term "chronic disease in 38 C.F.R. § 3.309(b) is limited 
to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A 
grant of service connection under 38 C.F.R. § 3.303(b) does 
not require proof of the nexus element; it is presumed.  Id.  
As the Veteran has not been diagnosed as having a psychosis, 
the tenets of 3.303(b) have not been invoked with respect to 
the claim for service connection for an acquired psychiatric 
disorder. 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.


III. Merits Analysis

The Veteran seeks service connection for an acquired 
psychiatric disorder.  He contends that he currently has an 
acquired psychiatric disorder that had its onset during 
military service.  He maintains that he has continuously 
experienced psychiatric symptomatology, such as depression, 
since service discharge in August 2002.  

A review of the record shows that the Veteran has been 
diagnosed as having anxiety and various depressive 
disorders, to include major depression.  Depressive disorder 
not otherwise specified was diagnosed following the July 
2013 VA examination.  Element (1) of the Hickson/Davidson 
analysis is thereby met.  

With respect to in-service incurrence or aggravation of a 
disease or injury, the Veteran's service treatment records 
are wholly devoid of any psychiatric complaints or clinical 
pathology.  A May 2002 service discharge examination report 
shows that the Veteran was found to have been 
psychiatrically normal.  A May 2002 Report of Medical 
History, reflects that the Veteran denied having had 
depression or excessive worry, loss of memory, nervous 
trouble, frequently trouble sleeping and easy fatigability.  
On a May 2002 Report of Medical Assessment, the Veteran 
reported that his health was the same when it was compared 
to his previous examination (i.e., enlistment examination, 
conducted in June 1998).  He indicated that he did not 
intend to seek VA disability benefits. However, the Veteran 
is competent to state that he experienced symptoms of 
anxiety and depression.   Thus, without necessarily delving 
into the credibility of these assertions, the Board finds 
that there is some evidence that the Veteran experienced 
depression and anxiety in service, which would mean that 
element (2) of the Hickson/Davidson analysis has also been 
met.

Turning to the crucial question of whether there is a 
medical nexus between the Veteran's depressive disorder and 
his active service, the VA examined the Veteran in July 2013 
to determine the nature and etiology of his acquired 
psychiatric disability(ies).  After a review of the claims 
files, to include the Veteran's service and post-service 
treatment records, as well as a mental status evaluation, 
the examiner concluded that the Veteran's diagnosed 
depressive disorder had not been caused or aggravated by 
military service.  The examiner pointed instead to multiple 
non-service-related factors, such as housing and financial 
problems, unemployment, poor compliance with medications and 
deteriorating medical condition, which she felt was the 
cause of the Veteran's depressive disorder.  Moreover, in 
providing her negative opinion, the VA psychiatrist 
referenced the Veteran's service treatment records, noting 
that they were negative for any evidence of any psychiatric 
pathology; post-service treatment records, which noted that 
the first evidence of any psychiatric disorder was not until 
2005; and, mental status evaluation.  

The July 2013 VA examiner's report is detailed, reflects a 
thorough and accurate review of the record, a recitation of 
the Veteran's history and mental status interview.  It is 
the most probative evidence of record, is against the claim 
and is uncontroverted.  Indeed, the July 2013 VA examiner's 
opinion is supported by the other medical evidence of 
record, namely a December 2011 VA treatment report 
reflecting that the Veteran had been diagnosed with a 
pituitary adenoma induced mood disorder and included Axis IV 
stressors, such as poor compliance with medication, 
financial problems and deteriorating medical condition.  
(See December 2011 treatment report uploaded to the 
Veteran's Virtual VA claims file). 

Consideration has been given to the Veteran's personal 
assertion that his current depressive disorder had its onset 
during service as well as those from friends and family 
members, who maintain that after service discharge, the 
Veteran was angry and unstable, which was in contrast to his 
personality prior to service entrance when he was confident 
and emotionally stable.  The Court has held that lay persons 
are competent to provide opinions on some medical issues.  
See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2012).  
However, the issue of whether the Veteran has an acquired 
psychiatric disorder that is related to his active duty 
falls outside the realm of common knowledge of a lay person.  
While the Veteran is competent to describe his psychological 
symptoms and stressors that occurred to him in service, he 
is not shown to have the medical expertise to diagnosis the 
origin of his psychiatric disability, a question that 
requires medical expertise that the Veteran is not shown to 
possess.  The Veteran's reported psychiatric symptoms were 
considered by the June 2013 VA examiner, who attributed his 
depression to non-service-connected-related factors.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 
2007) (lay persons not competent to diagnose cancer).  This 
opinion is uncontroverted.

In view of the aforementioned, there is no basis for 
granting service connection for an acquired psychiatric 
disorder in this case.  There is no basis for reasonable 
doubt so as to resolve this matter in favor of the Veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The 
preponderance of the evidence is against the claim.  Thus, 
the Veteran's claim of service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


